EXHIBIT 4.15 LSB INDUSTRIES, INC. to as Trustee INDENTURE Dated as of , 2009 SUBORDINATED DEBT SECURITIES CROSS-REFERENCE TABLE(1) Section of Trust Indenture Act of 1939, as amended Section of Indenture 310(a) 310(b) 310(c) Inapplicable 311(a) 311(b) 311(c) Inapplicable 312(a) 312(b) 4.04(c) 312(c) 4.04(c) 313(a) 313(b) 313(c) 313(d) 314(a) 314(b) Inapplicable 314(c) 9.01(c) 10.01(b) 314(d) Inapplicable 314(e) 314(f) Inapplicable 315(a) 315(b) 315(c) 315(d) 315(e) 316(a) 316(b) 316(c) 317(a) 317(b) 318(a) This Cross-Reference Table does not constitute part of the Indenture and shall not have any bearing on the interpretation of any of its terms or provisions. TABLE OF CONTENTS Page ARTICLE 1 DEFINITIONS 1 Section 1.01 Certain Terms Defined 1 ARTICLE 2 SECURITIES 6 Section 2.01 Forms Generally 6 Section 2.02 Form of Trustee’s Certificate of Authentication 6 Section 2.03 Amount Unlimited; Issuable in Series 6 Section 2.04 Authentication and Delivery of Securities 9 Section 2.05 Execution of Securities 10 Section 2.06 Certificate of Authentication 10 Section 2.07 Denomination and Date of Securities; Payments of Interest 11 Section 2.08 Registration, Transfer and Exchange 11 Section 2.09 Mutilated, Defaced, Destroyed, Lost and Stolen Securities 13 Section 2.10 Cancellation of Securities; Destruction Thereof 14 Section 2.11 Temporary Securities 14 ARTICLE 3 COVENANTS OF THE ISSUER 15 Section 3.01 Payment of Principal and Interest 15 Section 3.02 Offices for Payments, Etc 15 Section 3.03 Appointment to Fill a Vacancy in Office of Trustee 16 Section 3.04 Paying Agents 16 Section 3.05 Written Statement to Trustee 17 ARTICLE 4 SECURITYHOLDERS LISTS AND REPORTS BY THE ISSUER AND THE TRUSTEE 17 Section 4.01 Issuer to Furnish Trustee Information as to Names and Addresses of Securityholders 17 Section 4.02 Reports by the Issuer 17 Section 4.03 Reports by the Trustee 17 Section 4.04 Preservation of Information; Communication with Securityholders. 18 ARTICLE 5 REMEDIES OF THE TRUSTEE AND SECURITYHOLDERS ON EVENT OF DEFAULT 18 Section 5.01 Event of Default Defined; Acceleration of Maturity; Waiver of Default 18 Section 5.02 Collection of Debt by Trustee; Trustee May Prove Debt 20 i Section 5.03 Application of Proceeds 22 Section 5.04 Suits for Enforcement 23 Section 5.05 Restoration of Rights on Abandonment of Proceedings 23 Section 5.06 Limitations on Suits by Securityholders 23 Section 5.07 Unconditional Right of Securityholders to Institute Certain Suits 24 Section 5.08 Powers and Remedies Cumulative; Delay or Omission Not Waiver of Default 24 Section 5.09 Control by Holders of Securities 24 Section 5.10 Waiver of Past Defaults 25 Section 5.11 Trustee to Give Notice of Default 25 Section 5.12 Right of Court to Require Filing of Undertaking to Pay Costs 25 ARTICLE 6 CONCERNING THE TRUSTEE 26 Section 6.01 Duties and Responsibilities of the Trustee; During Default; Prior to Default 26 Section 6.02 Certain Rights of the Trustee 26 Section 6.03 Trustee Not Responsible for Recitals, Disposition of Securities or Application of Proceeds Thereof 28 Section 6.04 Trustee and Agents May Hold Securities; Collections, Etc 28 Section 6.05 Moneys Held by Trustee 28 Section 6.06 Compensation and Indemnification of Trustee and Its Prior Claim 28 Section 6.07 Right of Trustee to Rely on Officer’s Certificate, Etc 29 Section 6.08 Disqualification; Conflicting Interests 29 Section 6.09 Persons Eligible for Appointment as Trustee 29 Section 6.10 Resignation and Removal; Appointment of Successor Trustee. 29 Section 6.11 Acceptance of Appointment by Successor Trustee 31 Section 6.12 Merger, Conversion, Consolidation or Succession to Business of Trustee 31 Section 6.13 Preferential Collection of Claims Against the Issuer 32 ARTICLE 7 CONCERNING THE SECURITYHOLDERS 32 Section 7.01 Evidence of Action Taken by Securityholders 32 Section 7.02 Proof of Execution of Instruments and of Holding of Securities 32 Section 7.03 Holders to Be Treated as Owners 33 Section 7.04 Securities Owned by Issuer Deemed Not Outstanding 33 Section 7.05 Right of Revocation of Action Taken 33 ii ARTICLE 8 SUPPLEMENTAL INDENTURES 34 Section 8.01 Supplemental Indentures Without Consent of Securityholders 34 Section 8.02 Supplemental Indentures With Consent of Securityholders 35 Section 8.03 Effect of Supplemental Indenture 36 Section 8.04 Documents to Be Given to Trustee 36 Section 8.05 Notation on Securities in Respect of Supplemental Indentures 36 ARTICLE 9 CONSOLIDATION, MERGER, SALE OR CONVEYANCE 37 Section 9.01 Issuer May Consolidate on Certain Terms 37 Section 9.02 Successor Issuer Substituted 38 ARTICLE 10 SATISFACTION AND DISCHARGE OF INDENTURE; UNCLAIMED MONEYS 38 Section 10.01 Satisfaction and Discharge of Indenture. 38 Section 10.02 Application by Trustee of Funds Deposited for Payment of Securities 41 Section 10.03 Repayment of Moneys Held by Paying Agent 41 Section 10.04 Return of Moneys Held by Trustee and Paying Agent Unclaimed for Two Years 41 Section 10.05 Indemnity for United States Government Obligations 41 ARTICLE 11 MISCELLANEOUS PROVISIONS 41 Section 11.01 No Recourse 41 Section 11.02 Provisions of Indenture for the Sole Benefit of Parties and Holders of Securities 42 Section 11.03 Successors and Assigns of Issuer Bound by Indenture 42 Section 11.04 Notices and Demands on Issuer, Trustee and Holders of Securities 42 Section 11.05 Officer’s Certificates and Opinions of Counsel; Statements to Be Contained Therein 43 Section 11.06 Payments Due on Saturdays, Sundays and Holidays 44 Section 11.07 Conflict of Any Provision of Indenture With Trust Indenture Act of 1939 44 Section 11.08 New York Law to Govern 44 Section 11.09 Counterparts 44 Section 11.10 Effect of Headings 44 Section 11.11 Actions by Successor 44 Section 11.12 Severability 44 ARTICLE 12 REDEMPTION OF SECURITIES AND SINKING FUNDS 45 Section 12.01 Applicability of Article 45 iii Section 12.02 Notice of Redemption; Partial Redemptions 45 Section 12.03 Payment of Securities Called for Redemption 46 Section 12.04 Exclusion of Certain Securities from Eligibility for Selection for Redemption 47 Section 12.05 Mandatory and Optional Sinking Funds 47 ARTICLE 13 SUBORDINATION OF SECURITIES 49 Section 13.01 Agreement of Subordination 49 Section 13.02 Payments to Securityholders 49 Section 13.03 Subrogation of Securities 51 Section 13.04 Authorization by Securityholders 52 Section 13.05 Notice to Trustee 52 Section 13.06 Trustee’s Relation to Senior Indebtedness 53 Section 13.07 No Impairment of Subordination 53 Section 13.08 Rights of Trustee 53 iv THIS INDENTURE, dated as of between LSB INDUSTRIES, INC., a Delaware corporation (the “Issuer”), and , a (the “Trustee”), W I T N E S S E T H: WHEREAS, the Issuer may from time to time duly authorize the issue of its unsecured subordinated debentures, notes or other evidences of indebtedness to be issued in one or more series (the “Securities”) up to such principal amount or amounts as may from time to time be authorized in accordance with the terms of this Indenture; WHEREAS, the Issuer has duly authorized the execution and delivery of this Indenture to provide, among other things, for the authentication, delivery and administration of the Securities; and WHEREAS, all things necessary to make this Indenture a valid indenture and agreement according to its terms have been done; NOW, THEREFORE, in consideration of the premises and the purchases of the Securities by the holders thereof, the Issuer and the Trustee mutually covenant and agree for the equal and proportionate benefit of the respective holders from time to time of the Securities as follows: ARTICLE 1 DEFINITIONS Section 1.01Certain Terms Defined. The following terms (except as otherwise expressly provided or unless the context otherwise clearly requires) for all purposes of this Indenture and of any indenture supplemental hereto shall have the respective meanings specified in this Section. All other terms used in this Indenture that are defined in the Trust Indenture Act of 1939 or the definitions of which in the Securities Act of 1933 are referred to in the Trust Indenture Act of 1939, including terms defined therein by reference to the Securities Act of 1933 (except as herein otherwise expressly provided or unless the context otherwise clearly requires), shall have the meanings assigned to such terms in said Trust Indenture Act and in said Securities Act as in force at the date of this Indenture. All accounting terms used herein and not expressly defined shall have the meanings assigned to such terms in accordance with generally accepted accounting principles, and the term “generally accepted accounting principles” means such accounting principles as are generally accepted at the time of any computation. The words “herein”, “hereof” and “hereunder” and other words of similar import refer to this Indenture as a whole and not to any particular Article, Section or other subdivision. The terms defined in this Article have the meanings assigned to them in this Article and include the plural as well as the singular. “Board of Directors” means either the Board of Directors of the Issuer or any committee of such Board duly authorized to act on its behalf. “Board Resolution” means a copy of one or more resolutions, certified by the secretary or an assistant secretary of the Issuer to have been duly adopted by the Board of Directors and to be in full force and effect, and delivered to the Trustee. “Business Day” means, with respect to any Security, a day that in the city (or in any of the cities, if more than one) in which amounts are payable, as specified in the form of such Security, is not a day on which banking institutions are authorized or required by law or regulation to close. “Commission” means the Securities and Exchange Commission, as from time to time constituted, created under the Securities Exchange Act of 1934, or if at any time after the execution and delivery of this Indenture such Commission is not existing and performing the duties now assigned to it under the Trust Indenture Act of 1939, then the body performing such duties on such date. “Common Stock” means shares of common stock, par value $0.10 per share, of the Issuer as the same exists at the date of execution and delivery of this Indenture or as such stock may be reconstituted from time to time. “Corporate Trust Office” means the office of the Trustee at which the corporate trust business of the Trustee shall, at any particular time, be principally administered, which office is, at the date as of which this Indenture is dated, located at . “Debt” of any Person means any debt for money borrowed which is created, assumed, incurred or guaranteed in any manner by such Person or for which such Person is otherwise responsible or liable, and shall expressly include any such guaranty thereof by such Person.
